DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alan Kasper on August, 12, 2021.

IN THE CLAIM:

Amend claim 18 as following:

Claim 22, line 1, change “according to claim18” to –according to claim 18--.

REASONS FOR ALLOWANCE
Claims 12-27 are allowable as amend by the applicant.  The following is an examiner’s statement of reasons for allowance. 


Regarding claim 15, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose wherein the step of: cutting different pieces of a fabric of the garment, comprising in said fabric at least a natural non-elastic fibre material, a first synthetic fibre material and a second elastic synthetic fibre material, being the fibres of the synthetic fibre materials twisted together, sewing said different pieces between them using round point needles for a chain-stitch seam and 100% polyester thread to form the garment, washing the garment, and adding components during the washing step, for protecting the synthetic fibres of the garment,
wherein the washing step comprises at least the following
steps:
removing all the oils, waxes and grease that may eventually have been incorporated during the prior process,
rinsing to improve the cleanliness of the raw material,
enzymatic washing adding enzymes to the process to provide a surface shine and distressed look to the garment,
rinsing again to improve the cleanliness of the material,
drying the garment, and applying a solution of K2MnO4 (potassium permanganate).

adding components during a first washing phase of the washing step, for protecting the synthetic fibres of the garment,
wherein the added components comprise polyurethane in the range of 1% and 5% in respect of the total weight of the garments in the washing step, and
wherein the washing step comprises a second washing phase, after the first washing phase, with the following steps:
bathing the garment for neutralising the K2Mn0O4, rinsing the garment, and drying the garment.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732